Citation Nr: 0620001	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured left femur, currently evaluated as 30 percent 
disabling, including entitlement to a rating higher than 20 
percent prior to December 10, 2004.

2.  Entitlement to an increased rating for the residuals of a 
fractured left tibia and a fractured left fibula, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fractured right wrist, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease of the lumbar spine, including 
entitlement to a rating higher than 40 percent as of December 
10, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought on appeal.  The 
Board first considered this appeal in June 2004 and remanded 
all issues for additional development and compliance with the 
Veterans Claims Assistance Act of 2000.  

The veteran testified before the Board in May 2006 and raised 
new issues that are not before the Board for adjudication.  
Specifically, the veteran requests entitlement to service 
connection for necrosis of the hip secondary to his service-
connected left femur disability, and entitlement to service 
connection for erectile dysfunction secondary to his service-
connected lumbar spine disability.  As such, these issues are 
referred to the RO for appropriate action.

The issue of entitlement to a higher rating for degenerative 
joint disease of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has malunion of the left femur and has 
experienced no more than marked hip disability since he 
submitted his current claim in October 1997.

3.  The veteran has malunion of the left tibia and fibula and 
has experienced no more than moderate knee or ankle 
disability since he submitted his current claim in October 
1997.

4.  The veteran has limited motion in his right, dominant 
wrist due to pain.  He maintains dorsiflexion to 25 degrees 
and palmar flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  Criteria for a 30 percent rating for residuals of a left 
femur fracture have been met as of October 23, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5255 (2005).

2.  Criteria for a rating higher than 30 percent for 
residuals of a left femur fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5255 (2005).

3.  Criteria for a 20 percent, but not higher, rating for 
residuals of a left tibia and fibula fracture have been met 
as of October 23, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5262 (2005).

4.  Criteria for a rating higher than 10 percent for 
residuals of a right wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claims are for entitlement to increased ratings 
and he was given specific notice with respect to those 
elements of an increase rating claim pertinent to his current 
claims.  Additionally, the Board finds that the veteran is 
not prejudiced by not receiving notice with respect to 
effective dates as this decision eliminates the previously 
assigned staged ratings.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in December 2004 and again in May 2006.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in 
October 2004, that he had no additional evidence to 
substantiate his claims and he testified in May 2006 that his 
dispute was with the method of rating his disabilities, not 
in a lack of evidence.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran asserts that his left leg and right wrist 
disabilities are more severe than rated.  He testified before 
the Board that the disabilities of his left leg limited his 
activities and his ability to perform work as a law 
enforcement officer.  The veteran stated that he could not 
run and treated his constant pain with Aspirin.  He testified 
that he last sought treatment in 2001.  The veteran augmented 
his testimony in May 2006, stating that he did not experience 
a malunion of any of his bones as he was too young.  He also 
stated that he believed he experienced hip necrosis due to 
his severe femur fracture.  Most of the veteran's testimony 
in May 2006, however, related to his back disability as will 
be discussed in the remand section of this decision.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Femur

The veteran's left femur disability is evaluated using 
criteria found at 38 C.F.R. Section 4.71a, Diagnostic Code 
5255.  A 20 percent rating was assigned as of the date he 
filed his current claim, October 23, 1997, and a 30 percent 
rating was assigned as of December 10, 2004, the date of the 
most recent VA examination.  These evaluations were assigned 
based upon the findings that the veteran had malunion of the 
femur with additional disability of the hip.  The 20 percent 
rating was assigned because the disability was considered 
moderate at the time the veteran filed his claim; the 30 
percent rating was assigned following VA examination on 
December 10, 2004, because the disability was considered 
marked as of the time of the recent evaluation.  In order for 
a rating higher than 30 percent to be assigned, there must be 
evidence of a fracture of either the surgical neck of the 
femur or of the shaft or anatomical neck of the femur.  A 
higher rating may be assigned under Diagnostic Code 5252 if 
there is evidence of thigh flexion being limited to 10 
degrees or under Diagnostic Code 5250 upon a showing of 
ankylosis of the hip joint.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain and weakness have been considered in conjunction with 
the Board's review of the limitation of motion diagnostic 
codes.

The evidence of record clearly shows that the veteran has had 
disability due to a 3/4 inch shortening of the left leg which 
causes a limp and discomfort in the left hip.  Treatment 
records show that the veteran has consistently complained of 
hip pain with all motion.  

Upon VA examination in June 1997, the veteran had weakness in 
the quadriceps musculature of the left leg with some atrophy; 
the left thigh measured 18.5 inches in diameter and the right 
thigh measured 20 inches.  Hip flexion was to 120 degrees.  
The veteran complained of constant pain and weakness in the 
left hip and thigh upon VA examination in December 2004.  He 
had pain at 80 degrees of hip flexion, and was able to extend 
the left hip to 15 degrees, adduct to 20 degrees, and abduct 
to 20 degrees.  X-rays showed an old healed fracture and the 
examiner noted that there was malunion of the femur, but no 
current fracture.  The examiner opined that the veteran's 
movement was limited by pain, but that there would be no 
additional limitation due to fatigue, weakness, lack of 
endurance or incoordination.

The veteran recently advised the Board at his May 2006 
hearing that his main complaint was with atrophy and loss of 
strength in the left leg.  He described being able to 
exercise, but not being able to work in manual labor jobs.

Given the evidence of record, the Board finds that, 
notwithstanding the veteran's testimony, there is clearly 
evidence of malunion of the femur.  There is, however, no 
evidence of fracture so as to allow for a rating higher than 
30 percent under Diagnostic Code 5255.  The level of 
disability certainly appears to be marked as the veteran has 
shortening of the left leg, constant pain and discomfort, and 
walks with a limp.  The Board points out that VA will handle 
cases affected by change in medical findings or diagnosis so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  Thus, when considering that the veteran's 
symptomatology has been essentially consistent since he 
submitted his claim in October 1997, the Board finds that the 
assignment of the more favorable 30 percent evaluation should 
be assigned for the entire period in question.  A rating 
higher than 30 percent, however, cannot be assigned because 
the veteran maintains well over 10 degrees of flexion and 
there is no suggestion in the medical record or otherwise 
that the femur is currently fractured.  Therefore, the Board 
finds that the veteran has had malunion of the femur with 
marked hip disability since October 1997 and a rating of 30 
percent is granted as of October 1997.  A rating higher than 
30 percent for the residuals of a fractured left femur is 
denied.

Tibia and Fibula

The veteran has questioned why his fractured tibia and 
fractured fibula have been assigned a single rating as 
opposed to separate ratings for each fractured bone.  The 
veteran has not, however, submitted evidence that he 
experiences limitation due to residuals of a fractured tibia 
and additional disability due to residuals of a fractured 
fibula.  His assertions have been that he has pain in his 
left shin and pain and weakness in his knee that limits his 
ability to run and do other activities required of his 
profession as a law enforcement officer/security guard.  The 
veteran testified in May 2006 that he was insulted by the 
assignment of a 10 percent rating for his ankle disability, 
but did not offer additional evidence as to functional 
limitation.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule is the anti-pyramiding 
provision of 38 C.F.R. Section 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Residuals of the fracture of the left tibia and fibula are 
evaluated together because they are the two bones that make 
up the same section of the skeletal system of the lower leg 
and there is no evidence, medical or otherwise, suggesting 
that additional disability exists because of the fracture of 
one bone as opposed to the other.  The symptomatology 
reported is the same and it would be pyramiding to assign 
separate ratings for each bone fractured.  Diagnostic Code 
5262, found at 38 C.F.R. Section 4.71a, allows for the 
assignment of ratings for impairment of the tibia and fibula 
and there is no other diagnostic code that allows for 
separate ratings absent evidence of distinctly separate 
disabilities.  As such, the Board finds it appropriate to 
evaluate the impairment caused by a fractured tibia and a 
fractured fibula together.

Diagnostic Code 5262 allows for assignment of a 40 percent 
rating upon a showing of nonunion of the tibia or fibula with 
loose motion and the required use of a brace.  A 30 percent 
rating is assigned when there is evidence of malunion with 
marked knee or ankle disability; a 20 percent rating is 
assigned when there is malunion with moderate knee or ankle 
disability; and, a 10 percent rating is assigned when there 
is evidence of malunion with only slight disability of the 
knee or ankle.  Ratings higher than 10 percent may be 
assigned under Diagnostic Codes 5256, 5260, and/or 5261 upon 
a showing of limited motion, with flexion limited to at least 
30 degrees or extension limited to at least 15 degrees.

The medical evidence of record shows that the veteran has 
complaints of pain in his left lower extremity, but he is not 
specifically treated for left knee and/or ankle disability.  
Most of the veteran's treatment records reflect treatment for 
left hip and low back pain.  His recent complaints are mainly 
with respect to limitation caused by his low back disability.

Upon VA examination in June 1997, the veteran had no atrophy 
of the left calf and there were no specific findings as to 
limitation of the knee or ankle ranges of motion.  He 
underwent another VA examination in December 2004 and was 
noted to have a tender deformity over the left shin, 
malunion, and slight limitation of motion of the left knee 
flexion to 125 degrees.  The veteran was able to fully extend 
his left knee to 0 degrees and had normal dorsiflexion in the 
left ankle to 20 degrees.  The examiner opined that knee 
movement was limited by pain, but that there would be no 
additional limitation due to fatigue, weakness, lack of 
endurance or incoordination; the veteran's left ankle 
movement was not limited by pain.  X-rays showed healed old 
fractures without evidence of current fracturing.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has experienced malunion of the tibia and 
fibula with moderate knee disability since he submitted his 
current claim.  Thus, criteria for a 20 percent rating are 
met as of October 1997.  The Board finds that the disability 
is moderate instead of slight based on the veteran's 
complaints of pain and the evidence of limitation in the knee 
extension due to pain.  It appears that this has been a 
consistent complaint and there is no need to assign staged 
ratings based on current findings.  A rating higher than 20 
percent cannot be assigned because the evidence does not 
support a finding of marked knee or ankle disability.  
Specifically, the veteran maintains full movement in his 
ankle, full extension in his knee, and would not even be 
assigned a compensable rating for a knee disability if range 
of motion criteria were employed.  Consequently, the 
veteran's request for an increased rating is granted with the 
assignment of a 20 percent rating, but a preponderance of the 
is against a higher evaluation.

Wrist

The veteran's right wrist is evaluated using criteria found 
at 38 C.F.R. Section 4.71a, Diagnostic Code 5215, which only 
allows for assignment of a 10 percent rating based on 
limitation of motion.  Specifically, a 10 percent rating is 
assigned when there is objective evidence of dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm in the dominant arm.  In order for a higher 
rating to be assigned, there must be evidence of ankylosis to 
allow for the assignment of ratings under Diagnostic Code 
5214.

Treatment records are silent as to treatment for a right 
wrist disability.  VA examination report dated in June 1997 
only includes findings with respect to the lower extremities 
and the low back.  VA examination report dated in December 
2004 reflects complaints of arthritis-type pain in the right 
wrist treated by limiting activities and taking Aspirin.  The 
veteran is right-hand dominant and was noted to have a 
normal-appearing wrist joint.  He maintained dorsiflexion to 
25 degrees, palmar flexion to 30 degrees, radial deviation to 
5 degrees, and ulnar deviation to 10 degrees, all of which 
was limited by pain.  X-rays showed an old healed fracture.

The veteran recently testified before the Board that he had 
swelling and pain in his right wrist.  He stated that he had 
to do his push-ups on his fingers because the dexterity in 
his wrist was limited.  The veteran testified that he 
experienced arthritic-type pain in the wrist.

Given the evidence as outlined above, the Board finds that 
the veteran does not meet criteria for assignment of a 10 
percent rating based on his range of motion studies alone.  
Absent evidence of ankylosis, a rating higher than 10 percent 
cannot be assigned.  Therefore, the veteran's request for a 
rating higher than 10 percent must be denied because the 
veteran clearly maintains motion in the right wrist.

Extra-Schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran has contended periodically that he is 
totally unemployable because of his service-connected 
disabilities, the evidence of record shows that he works as a 
security guard.  He has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings and the Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his left leg and/or right wrist 
disabilities and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by pain and fatigue in the left leg and 
right wrist has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings may not be assigned on an 
extra-schedular basis.


ORDER

A 30 percent rating for residuals of a fractured left femur 
is granted as of October 23, 1997, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 30 percent for the residuals of a 
fractured left femur is denied.

A 20 percent rating, but not greater, for the residuals of a 
fractured left tibia and fractured left fibula is granted as 
of October 23, 1997, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 10 percent for the residuals of a 
fractured right wrist is denied.


REMAND

The veteran testified before the Board in May 2006 that he 
experienced sciatic-type pain into both of his lower 
extremities.  He complained of pelvic pain and limitation as 
well as muscle atrophy and weakness that he believed stemmed 
from his low back disability.  The veteran also made 
reference to magnetic resonance imaging (MRI) performed on 
his spine.

The record reflects that the veteran does not participate in 
regular medical treatment and the most recent VA examination 
was performed in December 2004.  There is some question as to 
whether the veteran underwent recent testing, the reports of 
which may not be associated with his claims folder.  
Therefore, in an effort to fully assist this veteran to 
determine all appropriate ratings for assignment for his low 
back disability, the Board finds that additional development 
of the medical record is required pursuant to 38 C.F.R. 
Section 3.159(c)(4).

Therefore, this matter is remanded for the following action:

1.  Contact the veteran to identify all 
current treatment records, including the 
MRI referenced as his recent hearing 
testimony.  Obtain all pertinent medical 
records and associate them with the 
claims folder.  If there are no treatment 
records identified, a note to his effect 
must be placed in the claims folder.

2.  After all treatment records have been 
obtained, schedule the veteran for 
examination to determine the nature and 
severity of his low back disability.  The 
examiner should review all pertinent 
medical records and comment on the 
veteran's complaints of loss of sensation 
and strength in both of the lower 
extremities, as well as his complaints of 
pain in the lower extremities.  The 
examiner should perform all necessary 
testing to identify all functional 
impairment caused by the veterans' low 
back disability and symptoms related 
thereto.  The examiner should 
specifically state all limitation of 
motion findings and render an opinion as 
to the level of functional impairment, 
related to his service connected low back 
disability, experienced by the veteran 
from an occupational standpoint.  The 
examiner should differentiate between the 
complaints with respect to the lower 
extremities that have been evaluated as 
due to fractured bones of the left leg.  
All opinions expressed must be supported 
by complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and all relevant diagnostic 
codes considered.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


